Citation Nr: 1428252	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  12-26 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disability, claimed as mitral valve prolapse. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1997 to December 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she continues to experience symptoms similar to the ones she experienced in service and that were diagnosed as mitral valve prolapse.  The Veteran contends that she was told that her mitral valve prolapse is something she would have for the rest of her life.  See June 2013 Board Hearing Transcript, p. 4. 

The Veteran was afforded VA examinations in December 2009 and July 2012.  The December 2009 examiner performed an echocardiogram and diagnosed the Veteran with mild mitral regurgitation.  The July 2012 examiner relied on the December 2009 echocardiogram and opined that the Veteran did not suffer from mitral valve prolapse.  

The Veteran submitted a log of recent symptoms she experienced which include chest pains and palpitations similar to those she experienced in service.  The Board finds that a new VA examination and etiology opinion are necessary to make a decision on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

It appears that the Veteran receives regular treatment for her through the VA.  However, the most treatment record is dated July 2012.  On remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records pertaining to the Veteran dating from July 2012 and associate with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any diagnosed heart disability.  All indicated studies must be conducted to include, if clinically indicated, an echocardiogram.  The examiner is to specifically address the following questions:

(a)  Whether the Veteran has a current diagnosis of mitral valve prolapse.

(b)  If it is determined that she does not have a diagnosis of mitral valve prolapse, the examiner must address the lay and medical evidence showing an in-service diagnosis and treatment for mitral valve prolapse and if applicable provide any alternate diagnoses for the various manifestations (i.e. chest pain, palpitations).

(c)  For any diagnosed disability, opine whether it is at least as likely as not (50 percent probability or greater) that it is related to active service.  

The examiner's attention is directed to the Veteran's service treatment records which indicate a diagnosis and treatment for mitral valve prolapse and the Veteran's statements that she has experienced the same symptoms of chest pains and palpitations post-service.  See Veteran's June 2013 "MVP Incident Report;" see also June 2013 Board Hearing Transcript. 

The examiner should explain the reasons behind any opinion expressed, and should attempt to reconcile any contradictory evidence of record.

3.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



